Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “segment obtaining section that obtains a segment”, “extraction condition obtaining section that obtains an extraction condition for extracting information”, “specifying section that specifies a storage location of the knowledge information”, “extraction section that extracts the knowledge information“ and “presentation section that presents the knowledge information to the user”, in claims 1 and 13, “section that obtains knowledge association information“ and “section that obtains knowledge information extraction information” in claim 2, and 
“segment obtaining means for obtaining a segment”, extraction condition obtaining means for obtaining an extraction condition for extracting information”, specifying means for specifying a storage location of the knowledge information”, extraction means for extracting the knowledge information” and “presentation means for presenting the knowledge information to the user” in claim 14; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder, “segment obtaining section" coupled with functional language "that obtains a segment”,  “extraction condition obtaining section" coupled with functional language " that obtains an extraction condition for extracting information”, “specifying section" coupled with functional language "that specifies a storage location of the knowledge information”, “extraction section" coupled with functional language” that extracts the knowledge information“ and “presentation section" coupled with functional language "that presents the knowledge information to the user”, in claims 1 and 13, “section" coupled with functional language "that obtains knowledge association information “ and 
“section" coupled with functional language "that obtains knowledge information extraction information” in claim 2, and “segment obtaining means" coupled with functional language "for obtaining a segment”, extraction condition obtaining means" coupled with functional language "for obtaining an extraction condition for extracting information”, specifying means" coupled with functional language "for specifying a storage location of the knowledge information”, extraction means" coupled with functional language "for extracting the knowledge information”  and “presentation means" coupled with functional language "for presenting the knowledge information to the user” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: according to [36, 37, 42, 52] of applicant’s segment obtaining section”, “extraction condition obtaining section", “specifying section", “extraction section" and “presentation section” in claims 1 and 13, the two instances of “section" in claim 2, and “segment obtaining means”, extraction condition obtaining means”, specifying means”, “extraction means" and “presentation means" in claim 14, are implemented as hardware/ processor(s) executing software modules to perform the instructions of the modules

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 6 recites, “the segment is associated with the category in advance”. The claim is silent regarding what time the association precedes, rendering the claim indefinite.
	Claims 7 and 8 recite, “the knowledge information related to the segment linked to the category set in the extraction condition” and “the knowledge information related to the segment not linked to the category set in the extraction condition” respectively. “Related” is a relative term which renders the claim indefinite. The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claims indefinite.
Claim 10 recites, “such that the knowledge information extracted from the concept structure information is determinable”. “Determinable” is not a term known to one of an ordinary skill in the art, and applicant’s disclosure does not provide any information that would allow one of an ordinary skill in the art to interpret the meaning of “determinable”, rendering the claims indefinite.
	Claim(s) 7 and 8 do not contain claim limitations that cure the indefiniteness of claim(s) 6 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11-14, are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Pavlini (US 20210149980 A1).

Regarding claim 1, Pavlini teaches an information processing apparatus comprising (Pavlini [40, 41, 204] processes described may be implemented as processor executing software): 
Pavlini [35, 62] words from document may be extracted to determine document concepts); 
an extraction condition obtaining section that obtains an extraction condition for extracting information including a concept related to the segment as knowledge information from a concept structure information storage section storing concept structure information in which concepts representing events and relationships related to knowledge are related to each other in a hierarchical structure (Pavlini [33, 34, 62] concept(s) of interest from document are determined, concept(s) may be included in knowledge graph, user interest/profile may be used as criteria for knowledge analysis, Pavlini [49, 62, 101, 110, 117, 121, 124] knowledge graph may have concepts that are nodes in a graph and are each connected to related concepts); 
a specifying section that specifies a storage location of the knowledge information in the concept structure information storage section and an extraction method for the concept included in the knowledge information from a designated content of the extraction condition(Pavlini [33, 34, 62] user interest/profile may be used as criteria for knowledge analysis, location of knowledge graph may be specified for knowledge analysis); 
an extraction section that extracts the knowledge information in accordance with the specified extraction method from the storage location specified by the specifying section (Pavlini [33, 34, 62] user interest/profile may be used as criteria for knowledge analysis to extract knowledge of interest to concept(s) of interest); and 
a presentation section that presents the knowledge information to the user (Pavlini [62, 92, 123, 235] Figs. 11 and 12, extracted knowledge of interest may be displayed to user).

Regarding claim 2, Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini further teaches a section that obtains knowledge association information in which a candidate of the extraction condition is associated with the extraction method for the knowledge Pavlini [62, 70] candidate related concepts may be provided, candidate knowledge of interest may be ranked or scored to determine knowledge of interest); and 
a section that obtains knowledge information extraction information in which the extraction method for the knowledge information is associated with the storage location of the knowledge information as an extraction target of the extraction method, wherein the specifying section specifies the storage location in the concept structure information storage section and the extraction method for the knowledge information specified from an item value of each item set in the extraction condition by referring to the knowledge association information and the knowledge information extraction information (Pavlini [33, 34] location of knowledge graph may be specified for knowledge analysis, user specified interest/profile may be used as criteria for knowledge analysis).

Regarding claim 4,  Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini further teaches wherein the extraction section extracts the concept included in the knowledge information depending on a semantic relationship between concepts included in the concept structure information storage section (Pavlini [70, 101] semantic relationship between concepts of interest, including meaning of concept(s) and relationship between concepts, is used to extract knowledge information).

Regarding claim 5, Pavlini teaches the invention as claimed in claim 4 above. 
Pavlini further teaches wherein the semantic relationship includes at least one of a meaning of the concept and a relationship between concepts (Pavlini [70, 101, 113, 114] semantic relationship between concepts of interest, including meaning of concept(s) and relationship between concepts, is used to extract knowledge information).

Regarding claim 6, Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini further teaches a category linking section that links a category to which the segment belongs to each segment obtained by the segment obtaining section by referring to a category information storage section storing category information in which the segment is associated with the category in advance (Pavlini [33, 47] user may specify categories to be used as preferences, user specific knowledge graph may be generated based on preferences, so all concepts and information is related to the categories).

Regarding claim 7, Pavlini teaches the invention as claimed in claim 6 above. 
Pavlini further teaches wherein in a case where a category of the knowledge information that the user desires to obtain is set in the extraction condition, the extraction section extracts only the knowledge information related to the segment linked to the category set in the extraction condition (Pavlini [33, 47] user specific knowledge graph may be generated based on user preferences, user specific knowledge graph may be used to extract knowledge).

Regarding claim 8, Pavlini teaches the invention as claimed in claim 6 above. 
Pavlini further teaches wherein in a case where a category of the knowledge information that the user desires to obtain is set in the extraction condition, the extraction section does not extract the knowledge information related to the segment not linked to the category set in the extraction condition (Pavlini [33, 47] user specific knowledge graph may be generated based on user preferences, user specific knowledge graph may be used to extract knowledge).

Regarding claim 9, Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini further teaches wherein the presentation section presents the knowledge information in a graph format (Pavlini [0092], element 1208 in Fig. 12, user may be presented with a graph of extracted knowledge).

Regarding claim 11, Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini further teaches wherein the presentation section presents the knowledge information in a sentence format (Pavlini Fig. 12, [92, 123, 235] user may be presented with text summary of extracted information, which may be in sentences).

Regarding claim 12, Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini further teaches wherein the presentation section presents the knowledge information such that a hierarchical relationship between concepts indicated by the knowledge information is visually recognizable (Pavlini [0092], element 1208 in Fig. 12, user may be presented with a hierarchical graph of concept related extracted knowledge).

Claim 13 is for a medium storing instructions similar in scope to the instructions executed by the apparatus of claim 1, and is rejected under the same rationale. Pavlini further teaches non-transitory computer readable medium storing a program causing a computer to function (Pavlini [199, 200]).

Claim 14 is for an apparatus executing instructions similar in scope to the instructions executed by the apparatus of claim 1, and is rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlini (US 20210149980 A1), in view of Papineni (US 20170300535 A1).

Regarding claim 3, Pavlini teaches the invention as claimed in claim 1 above. 
Pavlini does not specifically teach wherein in a case where a plurality of knowledge bases are stored in the concept structure information storage section, the specifying section specifies a knowledge base as the storage location of the knowledge information by referring to the knowledge information extraction information.
However Papineni teaches wherein in a case where a plurality of knowledge bases are stored in the concept structure information storage section, the specifying section specifies a knowledge base as the storage location of the knowledge information by referring to the knowledge information extraction information (Papineni [19, 20] based on whether user has access to enterprise/private information, enterprise information or public information may be used as source of knowledge information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Papineni of wherein in a case where a plurality of knowledge bases are stored in the concept structure information storage section, the specifying section specifies a knowledge base as the storage location of the knowledge information by referring to the knowledge information extraction information, into the invention suggested by Pavlini; since both inventions are directed towards determining information related to concepts within a document, and incorporating the teaching of Papineni Pavlini would provide the added advantage of allowing the system to use information specifically relevant to the user’s environment (i.e. eneterprise/private information), if such information is accessible to the user, and the combination would perform with a reasonable expectation of success (Papineni [19, 20]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner




/SANCHITA ROY/Primary Examiner, Art Unit 2178